DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/18/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Recommendation is made to format the newly added limitations to positively recite the steps being performed similar to original claim 1.
Claim 1 recites the limitation "Incremental Capacity curve" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Also “the temperature-sensitive feature point”, in line 6 of claim 1, claims 4-8 also contain numerous limitations lacking antecedent basis and should be revised similarly.
Regarding claim 1, the language of the claim is awkward. The amendment of the claim 1 to incorporate claims 2 and 3 appears to be generally narrative and indefinite leaving a body with no active limitations. No clear distinction between a positive recitation of steps claimed and the body of the claim. Dependent claims 4-8 contain similar narrative and indefinite language with no clear distinction between a positive recitation of steps claimed. For examination on the merits, the claim will be interpreted as best understood.
Claims 1, 4 ,5 and 6 are considered to be vague and indefinite because it includes recitations contained within quotation marks, specifically standardized temperature, which renders the claim indefinite because quotation marks are used to indicate that a term is not being used in its current commonly accepted sense, and, as such, it is unclear as to the intended meaning of standardized temperature.
The above are a few specific examples of indefinite and functional or operational language used throughout the claims, and are only intended to illustrate the extensive 

Allowable Subject Matter
Claims 1 and 4-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, firstly, two standard batteries, new batteries, are selected to stand for 2 hours at each fixed ambient temperature (5° C, 0° C, 5° C, 10° C, 15° C, 20° C, 25° C, 30° C, 35° C, 40° C, 45° C, 50° C, 55° C) to ensure the consistent temperature inside and outside the standard batteries; the standard batteries are then charged with 0.1 C, and the Incremental Capacity curves at different temperatures are extracted from the charging curves; subsequently, the voltages of the temperature-sensitive feature point at each temperature are recorded; to quantitatively describe the relationship between voltage shift of the temperature-sensitive feature point and the temperature, taking the standard temperature (25° C) as a reference, the quantitative relationship between the voltage shift of the temperature-sensitive feature point and the temperature is obtained by subtracting the voltage of the temperature-sensitive feature point at the standard temperature from the voltage of the temperature-sensitive feature point at other temperatures; finally, an Arrhenius fitting function is utilized to fit the quantitative relationship:             
                y
                =
                a
                e
                x
                p
                
                    
                        
                            
                                b
                            
                            
                                T
                            
                        
                    
                
                +
                c
            
         wherein a, b, c are the fitting parameters, T is the temperature, and y represents the voltage shift of temperature-sensitive feature point.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (NPL, “Lithium-Ion Battery Remaining Useful Life Prediction With Box–Cox Transformation and Monte Carlo Simulation”);
Liu et al. (NPL, “A Health Indicator Extraction and Optimization Framework for Lithium-Ion Battery Degradation Modeling and Prognostics”);
Meng et al. (NPL, “A review on prognostics and health management (PHM) methods of lithium-ion batteries”);
Schoch (NPL, “Battery Life Optimal Operation of Electric Vehicles”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862